              Case 1:19-cv-01043-EPG Document 65 Filed 08/26/21 Page 1 of 2


 1    Alison Berry Wilkinson (SBN 135890)
      Berry | Wilkinson | Law Group
 2    165 North Redwood Drive, Suite 206
      San Rafael, CA 94903
 3    Telephone: 415.259.6638
 4
      Facsimile: 877.259.3762
      Email: alison@berrywilkinson.com
 5
      Attorneys for Defendant DAMIAN SPARKS
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10                                            FRESNO DIVISION
11
      ZECHARIAH LEE,                                    Case No. 1:19-cv-01043-EPG (PC)
12
                             Plaintiff,                 REQUEST TO BE EXCUSED FROM
13
                                                        ATTENDING SETTLEMENT
              vs.
14                                                      CONFERENCE PROCEEDINGS AND
      WARNKE, et al.                                    ORDER
15
                             Defendants.                Date:          September 1, 2020
16
                                                        Time:          9:00 a.m.
17                                                      Location:      Via Zoom Platform
                                                        Judge:         The Hon. Magistrate Judge
18                                                                     Kendall J. Newman
19          A settlement conference has been set before Magistrate Judge Kendall J. Newman for
20   September 1, 2021 via video conferencing through the Zoom platform. Pursuant to Local Rule
21   270(d), Fed. R. Civ. P. 16, and the Settlement Conference Procedures published by Magistrate Judge
22   Kendall J. Newman, the Court requires parties to have a principal with full settlement authority
23   present for the conference or be fully authorized to settle the matter on any terms.
24          Defendant COUNTY OF MERCED has a statutory duty to defend and indemnify Defendant
25   SPARKS for conduct within the course and scope of his employment as a deputy sheriff, and is
26   sending representatives authorized to settle the matter in full, including on behalf of Defendant
27   SPARKS. As a result, Defendant SPARKS specifically requests to be personally excused from
28   appearing at the conference. Instead, Deputy SPARKS requests permission to (1) appear by and
                                                     1
                       REQUEST AND ORDER TO BE EXCUSED FROM SETTLEMENT CONFERENCE PROCEEDINGS
               Case 1:19-cv-01043-EPG Document 65 Filed 08/26/21 Page 2 of 2


 1
     through his counsel, Alison Berry Wilkinson of the Berry Wilkinson Law Group, and (2) to remain
 2
     on telephone and electronic standby should his participation be requested or his consent to any
 3
     settlement be required.
 4

 5                                                Respectfully Submitted,
      Dated:
 6                                                Berry | Wilkinson | Law Group

 7                                                By: /s/ Alison Berry Wilkinson
                                                  Attorneys for Defendant DAMIAN SPARKS
 8

 9

10                                                 ORDER
11          IT IS HEREBY ORDERED THAT Deputy SPARKS may appear for the settlement
12   conference scheduled for 9:00 a.m. on September 1, 2021, by and through his counsel, Alison Berry
13   Wilkinson of the Berry Wilkinson Law Group, and to remain on telephone and electronic standby
14   should his participation by conference call or via the Zoom platform be requested, and/or his consent
15   to any settlement be required.
16          IT IS SO ORDERED.
17   Dated: August 26, 2021
18

19

20

21

22

23

24

25

26

27

28
                                                        2
                      REQUEST AND ORDER TO BE EXCUSED FROM SETTLEMENT CONFERENCE PROCEEDINGS
